Citation Nr: 9919115	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 21, 
1991, for the assignment of a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities under 38 C.F.R. § 3.324.  The veteran 
appeals the effective date of the award.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran was granted service connection in June 1970 
for tonsillitis and the residuals of an appendectomy scar, 
and noncompensable evaluations were assigned.  

3.  On October 21, 1991, the veteran filed a claim for 
increased ratings and asserted that he was unable to work due 
to the seriousness of the conditions.  There are no VA 
records for the period preceding the receipt of the reopen 
claim that show treatment or findings regarding the veteran's 
service-connected disorders.

4.  By Board decision dated in September 1996, the veteran 
was awarded a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324.  By rating decision dated in February 
1997, the RO assigned an effective date of October 21, 1991, 
the date the veteran filed his claim for an increased rating.  



CONCLUSION OF LAW

The criteria for an effective date earlier than October 21, 
1991, for the assignment of a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under 38 C.F.R. § 3.324 have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(1998).  For increases in compensation, the effective date 
will be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(o)(1) (1998) (emphasis added).  The effective date may also 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from the date of the 
increase.  38 C.F.R. § 3.400 (o)(2) (1998).  VA medical 
records may form the basis of an informal claim for increased 
benefits where a formal claim of service connection has 
already been allowed.  38 C.F.R. § 3.157 (1998).

Shortly after service separation, the veteran filed a claim 
for an allergic disorder and a shoulder disability.  
Entitlement to service connection for tonsillitis and the 
residuals of an appendectomy scar were granted by a rating 
decision dated in June 1970 and noncompensable evaluations 
were assigned effective April 29, 1969, the date following 
service separation.  However, service connection for an 
allergic condition was denied on the basis that it was not 
shown by the evidence of record.

On October 21, 1991, the veteran filed a claim for an 
increased rating regarding his service-connected tonsillitis 
and appendectomy scar.  By rating decision dated in September 
1993, the RO denied the increased ratings but also concluded 
that clear and unmistakable error had been made with respect 
to the veteran's initial claim for an allergic condition.  
Accordingly, the RO granted entitlement to service connection 
for allergic rhinopharyngitis and assigned a noncompensable 
evaluation effective to April 1969.  The RO also denied 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324.  By decision dated in September 1996, the 
Board granted entitlement to a 10 percent rating under 
38 C.F.R. § 3.324 and the RO assigned an effective date of 
October 21, 1991, the date the veteran filed his claim for an 
increased rating.

The veteran contends, in essence, that he is entitled to an 
effective date earlier than October 21, 1991, for the 
assignment of a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324.  Specifically, he maintains that the grant 
of a 10 percent evaluation under 38 C.F.R. § 3.324 should be 
effective to April 1969 because the RO found clear and 
unmistakable error with respect to the claim for allergic 
rhinopharyngitis.  

As noted, the earliest date upon which an increase in service 
connection may be awarded is the date on which it is 
factually determined that an increase in disability has 
occurred if the claim is received within one year from such 
date otherwise it is the date of the receipt of the claim.  
38 C.F.R. § 3.400 (o) (1998).  Importantly, in order to 
obtain a compensable evaluation under 38 C.F.R. § 3.324, the 
veteran's noncompensable service-connected disabilities must 
clearly interfere with normal employability.  In this case, 
there is no evidence associated with the claims file that the 
veteran's service-connected disabilities interfered with his 
employability prior to the time he asserted it when he filed 
his claim for an increased rating in October 1991.  
Therefore, contrary to the veteran's contention, regardless 
of the date of entitlement to service connection for allergic 
rhinopharyngitis, he did not claim that his two 
noncompensable service-connected disabilities interfered with 
his employment until October 1991, the date of the receipt of 
his claim.  The fact that he was ultimately granted 
entitlement to a third noncompensable service-connected 
disability (allergic rhinopharyngitis) is of no consequence 
to the consideration of the 38 C.F.R. § 3.324 analysis.

The Board notes specifically that in May 1993 the veteran 
submitted multiple private treatment records in support of 
his claim for increased ratings, the earliest of which is 
dated in January 1991.  Based, in part, on these records, he 
was ultimately awarded a 10 percent evaluation under 
38 C.F.R. § 3.324; however, these records were not associated 
with the claims file prior to October 1991 and, therefore, 
cannot form the basis of an earlier effective date claim.  It 
is noted that there are no VA records associated with the 
claims file dated prior to October 1991 which could service 
as an informal claim for benefits.  Thus, the veteran did not 
claim that his service connected disabilities impacted his 
ability to work until October 21, 1991.  The law, by which 
the Board is bound, provides that reopened claims after final 
rating actions provide a legal basis for increases.  In this 
case, the pertinent date is October 21, 1991, the date of the 
reopened claim.  As such, there is no legal basis for an 
effective date earlier than the one assigned.


ORDER

Entitlement to an effective date earlier than October 21, 
1991, for assignment of a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities 
under § 3.324 is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

